                                                THE HONORABLE BRIAN D. LYNCH
 1                                              CHAPTER 13
                                                HEARING DATE: November 17, 2020
 2
                                                HEARING TIME: 1:30 P.M.
 3                                              LOCATION: Telephonic
                                                RESPONSE DATE: November 10, 2020
 4

 5

 6

 7

 8

 9

10                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                    Case No.: 16-40664-BDL
13    YVONNE INEZ DAVIS,                        NOTICE OF AND MOTION FOR DISMISSAL
                                                PURSUANT TO 11 U.S.C. § 1307(c)
14

15                                    Debtor.

16                                              NOTICE
17             YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Motion to Dismiss is set
18
     as follows:
19
     JUDGE:              Brian D. Lynch                           TIME: 1:30 P.M.
20    PLACE:             Telephonic                               DATE: November 17, 2020
                         Dial 1-888-363-4749
21                       Enter Access Code: 5974828#
                         To join the call: Press the # sign again
22
                         Enter Security Code when prompted: 8109#
23                       Speak your name when prompted

24

25
                                                                                 Michael G. Malaier
                                                                         Chapter 13 Standing Trustee
                                                                              2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL            -1                              Tacoma, WA 98402
                                                                                     (253) 572-6600
            IF YOU OPPOSE this motion, you must file your written response with the Court
 1
     Clerk and deliver copies on the undersigned and all interested parties, NOT LATER THAN
 2

 3   THE RESPONSE DATE, which is November 10, 2020. You should also appear at the time of

 4   hearing. If you fail to do so, the Court may enter an order granting the motion without any

 5   hearing and without further notice.

 6

 7                                               MOTION

 8
            COMES NOW, Michael G. Malaier, the Chapter 13 Trustee and alleges as follows:
 9
     1. Debtor filed this case on February 20, 2016. The case was confirmed by order of the Court
10
        on August 2, 2016.
11
     2. Pursuant to the confirmed plan, Debtor is required to make plan payments of $2,400.00 per
12
        month. Debtor is presently delinquent in plan payments in the amount of $5,505.81, and the
13
        plan is underfunded to complete in the remaining months allowed, supported by the
14
        Declaration filed herewith.
15

16   3. In addition, Debtor has failed to provide copies of the 2018 and 2019 tax returns to the

17      Trustee.

18   4. Debtor has defaulted under the terms of the Plan as follows: § 1307(c)(1) unreasonable

19      delay by the debtor that is prejudicial to the creditors, § 1307(c)(6) failure to remit plan
20
        payments.
21

22

23

24          WHEREFORE the Trustee prays that this case be dismissed and closed.

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
                                                                                   2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -2                                 Tacoma, WA 98402
                                                                                          (253) 572-6600
           DATED this 2nd day of October, 2020 at Tacoma, Washington.
 1

 2
                                                /s/Michael G. Malaier
 3
                                                Michael G. Malaier, WSBA# 34729
 4                                              Chapter 13 Standing Trustee

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                            Michael G. Malaier
                                                                    Chapter 13 Standing Trustee
                                                                         2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL       -3                              Tacoma, WA 98402
                                                                                (253) 572-6600
